Notification of Refusal – Non-final Rejection

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on the International Bureau of the World Intellectual Property Organization IP Application No. 008829485, filed on January 14, 2022. It is noted, however, that applicant has not filed a certified copy of the International Bureau of the World Intellectual Property Organization IP Application No. 008829485 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Applicant's submitted Request for USPTO to retrieve priority Application filed on July 15, 2022 has been noted. However, no copies of the foreign priority application have been retrieved. Applicant is encouraged to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) to attempt to resolve this issue.

By notification on April 20, 2009, the USPTO expanded its PDX program by agreement with the World Intellectual Property Organization (WIPO) to participate in the multilateral exchange of certain priority documents with other IP offices participating in the WIPO Digital Access Service (DAS) for Priority Documents.  The list of WIPO DAS participating offices and information concerning the scope of available priority documents are maintained by the WIPO. (https://www.wipo.int/das/en/participating_offices/)

For successful retrieval, it is important that the foreign priority claim identify the country/office code and the foreign priority application number in the recommended format.

The participating offices, the types of applications that may be available for retrieval by the USPTO from each participating office, and the recommended application number formats for each participating office are available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx#Retrieval

[AltContent: connector]Specification Objection(s)
The Specification must include a description of each reproduction (view). The sole description provided within the present application is insufficient in describing each reproduction disclosures. For format conformity (See Hague Rule 7(5)(a), 37 CFR 1.1024, and MPEP 2920.04(a)II), please amend the Specification to the following format:

Design No./Product(s):
1. Pelletizing Machine

Description of the Reproduction(s):
1.1 : is a perspective view of the design;
1.2 : is a left view thereof;
1.3 : is a front view thereof;
1.4 : is a right view thereof;
1.5 : is a rear view;
1.6 : is a top view thereof;
1.7 : is a bottom view thereof.

The broken lines in the reproductions depict unclaimed portions of the Pelletizing Machine only and form no part of the claimed design.

[AltContent: connector]Drawing Objection(s)
The highlighted unclaimed subject matter in reproduction view 1.4 appears in full lines, which is inconsistent with the remaining reproduction views of the disclosure. See 37 CFR 1.1026  and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement. Please amend reproduction view 1.4 to disclose the foregoing in broken lines, as disclosed in views 1.1, 1.2, and 1.6.
[AltContent: arrow][AltContent: arrow]







Replacement drawings are required in responding to this office action.

[AltContent: connector]Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling.
The exact depth, location, the three-dimensional configuration of the highlighted elements of the actuator cannot be determined. The reproductions are insufficient to clearly disclose the depth, location, the three-dimensional configuration of the foregoing elements. This is due in part to the disclosure of these elements in planar views, which provide no clear depth information, and the lack of any corroborating views that could aid in determination of these elements' location and depth.
As a result, one skilled in the art would necessarily resort to conjecture to understand the exact appearance and three-dimensional configuration of the claimed design. The claim is therefore nonenabling and indefinite.
[AltContent: textbox (1.2)]
    PNG
    media_image1.png
    307
    611
    media_image1.png
    Greyscale
[AltContent: textbox (1.4)] 
[AltContent: arrow]






[AltContent: textbox (1.3)]







Applicant(s) may overcome this rejection by disclaiming the portions of the design which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by converting the solid lines to evenly broken lines.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

International design applications designating the United States are examined pursuant to title 35, United States Code. All questions of substance and, unless otherwise required by the Hague Agreement or Regulations thereunder, procedures regarding an international design application designating the United States shall be determined as in the case of design applications filed under 35 U.S.C. chapter 16. See 35 U.S.C. 389. Accordingly, the practices set forth in MPEP § 1504.01 (Statutory Subject Matter for Designs), 1504.02 (Novelty), 1504.03 (Nonobviousness), 1504.04 (Considerations Under 35 U.S.C. 112), 1505 (Restriction), and 1504.06 (Double Patenting) are generally applicable to international design applications designating the United States. See MPEP 2920.05.

[AltContent: connector]Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at: https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [mojtaba.tehrani@uspto.gov] to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

[AltContent: connector]Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions




[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet S. Matharu can be reached on (571)272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mojtaba Tehrani/Primary Examiner, Art Unit 2922